


110 HR 4776 IH: Consumer Protection Home Inspection

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4776
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Ms. Velázquez (for
			 herself and Ms. Clarke) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To establish programs to provide counseling to homebuyers
		  regarding voluntary home inspections and to train counselors to provide such
		  counseling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Protection Home Inspection
			 Counseling Act of 2007.
		2.Program to train
			 counselors to provide consumers with voluntary home inspection
			 counseling
			(a)EstablishmentThe
			 Secretary of Housing and Urban Development (in this Act referred to as the
			 Secretary) shall establish a comprehensive program to train
			 staff of the Department, contractors, individuals, and entities that provide
			 housing counseling under programs authorized, certified, or funded under
			 section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x)
			 to also provide counseling to consumers on voluntary home inspection. The
			 training program shall include development of a training module to train
			 counselors as well as counseling aids to be used by housing counselors and
			 suitable for distribution to consumers. The training materials shall be written
			 in plain language and shall be comprehensible to untrained consumers with or
			 without ongoing assistance from housing counselors.
			(b)ContentAt
			 a minimum, the home inspection counseling program established under this
			 section, and the training module and counseling aids developed under this
			 section, shall convey the following information:
				(1)That a home inspection in connection with
			 purchase of a home is voluntary, but not mandatory.
				(2)That the
			 Department of Housing and Urban Development recommends that homebuyers obtain a
			 voluntary home inspection.
				(3)That a home
			 inspection is not required in the case of an FHA loan insured under title II of
			 the National Housing Act (12 U.S.C. 1707 et seq.) and that a home inspection is
			 not performed by FHA.
				(4)That in most
			 cases, no home inspection will be performed unless the homebuyer requests
			 one.
				(5)That it is the
			 burden of the homebuyer to arrange for a home inspection if one is
			 requested.
				(6)That an appraisal
			 is not equivalent to a home inspection.
				(7)That the homebuyer
			 may be able to make the purchase of a home contingent on the outcome of a home
			 inspection if the seller agrees to such a contingency in the sales
			 contract.
				(8)That if the
			 homebuyer chooses to obtain a home inspection, it is generally to the
			 homebuyer’s benefit to do so as early as possible.
				(9)That the homebuyer
			 should consider requesting a voluntary home inspection.
				(c)Mandatory HUD
			 formIndividuals and entities
			 that provide housing counseling under programs authorized, certified, or funded
			 under section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C.
			 1701x) shall be instructed to present and explain in person at a counseling
			 session, to each homebuyer who is receiving such counseling, a copy of HUD Form
			 92564–CN, For Your Protection: Get a Home Inspection.
			(d)Additional
			 guidance materialsThe Secretary shall develop, in consultation
			 with national professional home inspector associations, additional guidance
			 materials to educate housing counselors on how to advise consumers how to
			 locate, interview, and select a professional home inspector, and on how
			 consumers may independently locate, interview, and select a professional home
			 inspector. The Secretary shall require that these materials be made available
			 to counselors providing housing counseling under the programs referred to in
			 subsection (c).
			3.Certification of
			 counselors
			(a)ProtocolThe
			 Secretary shall, in the discretion of the Secretary, develop a new independent
			 protocol, or amend existing protocols, to certify that housing counselors whose
			 activities are authorized, certified, or funded in whole or in part under
			 section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x)
			 have successfully completed training using the voluntary home inspection
			 training module and counseling aids established and developed pursuant to
			 section 2 of this Act.
			(b)Standards for
			 materials and formsThe Secretary shall establish standards and
			 requirements for voluntary home inspection counseling materials and forms to be
			 used, as appropriate, by organizations providing voluntary home inspection
			 counseling. Such standards shall conform with the content requirements under
			 section 2(b) of this Act.
			4.Home inspection
			 counseling requirementsEach
			 person providing counseling for a housing counseling entity authorized,
			 certified, or funded in whole or in part under section 106 of the Housing and
			 Urban Development Act of 1968 (12 U.S.C. 1701x) shall be trained through the
			 voluntary home inspection training module established pursuant to section
			 2(a)of this Act and shall distribute the counseling aids to be developed under
			 such section. Any homeownership counseling program required under, or provided
			 in connection with, any program administered by the Department of Housing and
			 Urban Development shall be provided only by organizations or counselors
			 certified by the Secretary pursuant to this Act as competent to provide
			 voluntary home inspection counseling. The Secretary may withhold, withdraw, or
			 suspend housing counseling certifications for any housing counselor or
			 counseling entity that fails to meet the requirements of this Act.
		5.Public
			 outreach
			(a)In
			 generalThe Secretary shall take such actions as may be necessary
			 to make the existence of the training module and counseling aids developed
			 under section 2 known to State and local governments, nonprofit organizations,
			 consumer organizations, and the general public. The Secretary shall further
			 make the materials generally available for electronic access, including the
			 World Wide Web, and via other means. Such public outreach activities shall
			 include—
				(1)the development of
			 a one page, plain-language statement in conspicuous 16-point type or larger,
			 rendered at least in both English and Spanish versions;
				(2)the development
			 and distribution of national multimedia public service announcements to be made
			 available to print, broadcast, electronic, and web-based media outlets;
				(3)the development of
			 an advisory statement to mortgage lenders advising them to provide notice of
			 the availability of home inspection counseling at time of mortgage application;
			 and
				(4)the establishment, operation, and
			 publication by the Department of Housing and Urban Development of a toll-free
			 telephone number to receive requests for information on home inspection
			 counseling.
				(b)TargetsThe
			 public outreach carried out under this section shall be designed to reach real
			 estate professionals, State and local housing counseling authorities, nonprofit
			 housing organizations, employers who engage in employer-assisted housing
			 programs, community-based organizations with expertise in the field of housing
			 counseling, and high school guidance counselors.
			(c)Emphasis on
			 vulnerable populationsIn carrying out public outreach under this
			 section, the Secretary shall place special emphasis on reaching vulnerable
			 populations, including first-time and low-income homebuyers.
			6.ReportNot later than the expiration of the
			 12-month period beginning upon the date of the enactment of this Act, the
			 Secretary shall submit a report to the Congress describing the actions that
			 have been undertaken to comply with this Act, disclosing the actions that are
			 required under this Act but have not at such time been addressed, assessing the
			 results of this Act that have been achieved at such time, identifying areas for
			 improvement in the implementation of the Act, and making recommendations to
			 enhance implementation of this Act.
		
